Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oval or circular shapes of the openings in claim 6 as well as the structure of the refrigerating system of claim 10, including the condenser, plurality of evaporators or evaporator passages, and the controller must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 


    PNG
    media_image1.png
    751
    504
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,637,985 to Ray and US Publication No. 2010/0313585 to Parker et al.

Ray teaches limitations from claim 1 in figs. 1-3, shown above, a throttling and distributing component (both functions being taught in col. 1, lines 8-17), comprising: 
a main body (the hollow cylindrical liner 17) extending from a first end (the lower end thereof) to a second end (the upper end thereof), wherein a fluid enters the main body from the first end (at the lower end, coming from the extension 14 and chamber 16); 
a regulator (the “fluid pressure motor” of col. 2, line 20) having a valve rod (stem 24), wherein the valve rod passes through the second end (the upper end of the liner 17, as shown in fig. 1) and extends into the main body (as shown); 
a plurality of openings (18) disposed on a sidewall of the main body (17, as shown), each of the plurality of openings (18) being in fluid communication with a respective one of a plurality of branches (radial outlet passages 19, taught in col. 2, lines 2-5, and which in turn connect to tubes 35) extending from the main body respectively (as shown in figs. 1 and 3); 

wherein the regulator is configured to adjust the position of the piston (21) in the main body (17) by using the valve rod (24), so as to selectively cover at least a part of each of the plurality of openings (as taught in col. 3, lines 4-25). 
Ray does not teach the regulator that drives this piston being a stepper motor.  Parker teaches in ¶ 42 a throttling and distribution valve having a piston driven by an actuator (100) taught to be “an electric motor (particularly a stepper motor)”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ray with the stepper motor of Parker because stepper motors are known in the art to have low complexity of both operation and control and to have a long service life due to their low-friction design. 

Ray teaches limitations from claim 6 in fig. 3, shown above, the throttling and distributing component according to claim 1, wherein each of the plurality of openings (18) has an oval or circular shape (as shown in fig. 3, the openings 18 have a circular shape). 

Ray teaches limitations from claim 8 in figs. 1-3, shown above, the throttling and distributing component according to claim 1, wherein the piston and the main body jointly define a cavity (as shown in figs. 1 and 3), the cavity being configured to receive a refrigerant that keeps in a liquid state in the cavity (the refrigerant is taught to enter the cavity in a liquid state in col. 2, line 54-col. 3, line 4). 
claim 9, Ray does not teach the valve gasifying a portion of the liquid refrigerant so that refrigerant enters at least one of the branches in a two-phase gas/liquid state.  Parker teaches in ¶ 39 that liquid refrigerant flowing into the throttling valve of his invention will undergo expansion “to form a high velocity/low pressure refrigerant vapor/liquid” to be distributed to the evaporator of the system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ray for the gasification of a portion of liquid refrigerant through the openings as taught by Parker in order to provide to the evaporator refrigerant in a low pressure state which is better suited to absorb heat thus improving both cooling performance and operating efficiency of the refrigeration cycle system.

Ray teaches imitations from claim 10 in fig. 1, shown above, a refrigerating system (shown in fig. 1), comprising: 
a condenser (42); 
the throttling and distributing component according to claim 1 (as discussed above) located downstream of the condenser (as shown in fig. 1), wherein an output end of the condenser (42) is in fluid communication with the first end of the main body (as shown in fig. 1 and taught in col. 2, lines 40-44); 
a plurality of evaporators or a plurality of evaporator passages (the individual coils 36 of the evaporator 38) located downstream of the throttling and distributing component (11) and in fluid communication with the plurality of branches (as taught in col. 2, lines 35-40).
.

    PNG
    media_image2.png
    376
    652
    media_image2.png
    Greyscale

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ray  and Parker as applied to claim 1, above, and further in view of US Patent No. 8,794,028 B2 to Petersen et al.

Regarding claims 3 and 4, Ray teaches a distribution and throttling valve having a number of openings communicating to branch pipes and a piston for opening and closing these openings.  Ray does not teach the openings being disposed at a second end of the body, opposite the fluid inlet as taught in claim 3, or the branches extending from the main body parallel to the body in a downstream portion and perpendicular in an upstream portion as taught in claim 4.  Petersen teaches in figs. 2 and 3, shown above, a distribution valve having a body (11) and a plurality of outlets (12) disposed at a lower end thereof as taught in claim 3, the outlets (12) extending perpendicularly from the body (11) before curving to extend parallel to the body (as shown in figs. 2 and 3) as taught in claim 4.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ray with the outlet tube geometries of Petersen to allow the pipes to extend in the same direction toward the evaporator while still allowing them to be identical in geometry to allow for more economical manufacturing and production.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ray, Parker, and Petersen as applied to claims 1, 3, and 4 above, and further in view of US Patent No. 9,291,407 B2 to Huazhao et al.

    PNG
    media_image3.png
    133
    454
    media_image3.png
    Greyscale

Regarding claim 5, Ray teaches a distribution and throttling valve having a number of openings communicating to branch pipes and a piston for opening and closing these openings.  Ray does not teach the openings being rectangular openings.  Huazhao teaches in fig. 4A, shown above, a distribution tube (22) for distributing refrigerant from a manifold (22) into a plurality of evaporator tubes (16), the distribution tube (22) having a plurality of openings (28) with a rectangular shape (col. 5, lines 50-53).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ray with the rectangular holes of Huazhao because such holes, especially in the form of elongated slots as shown in Huazhao’s fig. 4A, allow for a tighter spacing of holes than circular holes (or others with similar widths to their lengths) allowing more openings and thus flow branches to be used without sacrificing the flow to each.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive.

Applicant argues on pg. 5 of the reply that MPEP 608.02 sets forth that the “statutory requirement for showing the claimed invention only requires that the ‘applicant shall furnish a drawing where necessary for the understanding of the subject matter to be 
In response, examiner disagrees.  While the quoted passage accurately reflects the content of MPEP 608.02, additional guidelines regarding the content of drawings can be found in 37 CFR 1.83(a), which indicates that:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  
The drawings of the present application fail to comply with this requirement as the only element illustrated is the throttling and distribution component and thus the condenser, plurality of evaporators, and controller recited in claim 10 are not illustrated.  Further, the openings in figs. 1 and 2 are rectangular (as taught in claim 5) and thus the circular or oval openings of claim 6 are also not illustrated.  
37 CFR 1.83(a) further teaches that:
“conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)” 
Although such short-hands are permitted, illustration of at least this level is required.  For this reason, applicant’s arguments with regard to the objection to the drawings has not been found to be persuasive and the objection is maintained.

In response, examiner disagrees.  The modification of Ray with the teachings of Parker on which the rejection of claim 2 as previously presented and claim 1 as amended is based deals only with the use of a stepper motor as taught by Parker in actuating a valve as taught by Ray.  This rejection is not based upon or reliant upon the conical piston nose-portion of Parker as the valve of Ray is not being modified to include this piston, nor on the use of the valve of Parker inserted into the system of Ray as applicant has argued.  MPEP 2145 Consideration of Applicant’s Rebuttal Arguments makes it clear in subsection III that: 
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
Applicant’s argument deals entirely with this manner of bodily incorporation, assuming that all features of both Ray and Parker are to be integrated into a single system, but does not address what the combined teachings of the references would suggest as detailed in the rejection.  Applicant has made no arguments against the use of a stepper motor as taught by Parker in driving the valve of Ray, the modification on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        13 January 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763